         Case 1:20-cv-04583-MKV Document 73 Filed 07/15/21 Page 1 of 1




July 14, 2021

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                Re:    Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

        We write on behalf of all parties pursuant to the Court’s July 7, 2021 Scheduling Order
(Dkt. No. 69). As between a referral to the Court-annexed mediation program or to a Magistrate
Judge, the parties request a referral to a Magistrate Judge for the purposes of scheduling a
settlement conference. The parties did not jointly agree to pursue private mediation.

                                                   Sincerely,

                                                   /s/ Cynthia S. Arato

                                                   Cynthia S. Arato
